DETAILED ACTION
Claims 1-9 and 12, 13 and 15-20 are pending examination in this Office action.
Claims 1, 9 and 12 are independent.
This action is final.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The rejection of claims 3 and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, from the previous Office action have been overcome by amendment and are withdrawn.
Claims 3, 9 and 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites each of the first and second identification features is implemented as a radio chip.  As recited in independent claim 1 and in the specification, identification features are physical or technical features of a workpiece.  It is unclear how the first or second identification features may be implemented as a radio chip.
Claim 9 recites the limitation "identifying the first workpiece” in step c.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation “generating and mounting a workpiece-specific identification feature on the workpiece from the workpiece batch.”  The specification and claims 



Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 and 12, 13 and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites capturing identification features of a workpiece and capturing identification features of a an arrangement of workpieces comparing the captured identification features, identifying the workpiece from the comparisons, determining a measurement procedure the workpiece and performing a measurement. The acts of capturing features, identifying workpieces, determining procedures and performing a measurement, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. Consequently, the claim includes subject matter directed to a mental process. 
Specifically, one of ordinary skill in the art could visually look at a collection of workpiece and capture identification features for the workpiece and the collection of workpieces, 
If a claim limitation, under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. The claim recites the additional element of storing measurement procedures in a database. The use of a database to store information (measurement procedures) amounts to no more than mere instruction to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recitation of the use of a database to store measurement procedures amounts to no more than mere instruction to apply the exception using a generic computer component. The recitation of using a database to store information is well-understood, routine and conventional activity as demonstrated by MPEP 2106.05(d)(ii) (See Example iv). Additionally, the claim recites a coordinate measuring machine and capture device at a high level of generality.  The use of a coordinate measuring machine and capture device to perform the steps of the method amount to no more than mere instructions to apply the exception using a generic computer device (the capture device).  Examiner notes that there are no details provided about the capture device that preclude an interpretation that the capture device is a generic capture device.

Dependent claim 2 further requires the capture device performing the act if capturing an identification feature by at least one of an electrical contact, optically, or wirelessly. This limitation is directed to a mental process as a human can optically capture an identification feature. 
The claim is not integrated into a practical application and does not include additional elements that amount to significantly more than the abstract idea for the same reasons as disclosed above in claim 1. 
Dependent claim 3 further recites a writeable storage to store information related to the measurement of the workpiece. Using a memory to store data does not integrate the abstract idea into a practical application nor does it amount to significantly more than the judicial exception because the use of a memory to store data amounts to no more than mere instruction to apply the exception using a generic computer component. Furthermore, the recitation of using a writeable memory to store information is well understood, routine and conventional activity as demonstrated by MPEP 2106.05(d)(ii) (See Example iv). Consequently, the claim is not patent eligible. 
Dependent claims 4 and 5 further recites that the capture device includes a coupling device, the measurement device includes a movement device. The disclosure of the capture device, measurement, device and movement device and description of their relationship to each other does not integrate the abstract idea into a practical application nor does it amount to significantly more than the judicial exception. Each of the capture device, measurement, device, coupling device and movement device are disclosed at a high-level of generality (i.e., as generic components performing generic functions) such that they amount to no more than mere 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements do not impose any meaningful limits on practicing the abstract idea. 
The claims are not patent eligible. 
Dependent claim 7, further recites a light projection device, determining a workpiece from the database, and using the light projection device to project an image. The act of determining a workpiece from the database can be achieved mentally and is part of the abstract idea. The additional element of using a light projection device to project an image does not integrate the abstract idea into a practical application and does not amount to significantly more than the abstract idea. The introduction of a light protection device is disclosed at a high-level of generality (i.e., as generic components performing generic functions) such that it use of a generic computer component. The act of projecting an image using a light projection device appears unrelated to the concept of measuring and comparing workpieces and workpiece arrangements and instead appears to be merely extra solution activity. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements do not impose any meaningful limits on practicing the abstract idea. The claims are not patent eligible. 

The claim is not integrated into a practical application and does not include additional elements that amount to significantly more than the abstract idea for the same reasons as disclosed above in claim 1. 
Claim 9 recites measuring and comparing workpieces. The acts of measuring and comparing workpieces can be performed mentally and are part of the judicial exception. 
Claim 9 recites capturing identification features of a workpiece and capturing identification features of a an arrangement of workpieces comparing the captured identification features, identifying the workpiece from the comparisons, determining a measurement procedure the workpiece and performing a measurement. The acts of capturing features, identifying workpieces, determining procedures and performing a measurement, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. Consequently, the claim includes subject matter directed to a mental process. 
Specifically, one of ordinary skill in the art could visually look at a collection of workpiece and capture identification features for the workpiece and the collection of workpieces, make comparisons using the features, determine an appropriate measurement process and perform some types of measurements on the workpiece either mentally or using pen and paper.
If a claim limitation, under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls 
Claim 9 further recites additional elements including: forwarding a result from the comparing of the measurement data to the production machine, producing a workpiece using a production machine, and controlling or regulation at least one further workpiece in the production machine. 
These additional elements do not integrate the abstract idea into a practical application and are not sufficient to amount to significantly more than the abstract idea. The recitation of using a production machine to produce a workpiece and either controlling or regulation a production of at least one further workpiece in the production machine amount to no more than extra-solution activity. Examiner notes that while the claim recites controlling and regulating a production of at least one further workpiece in the production machine, the controlling and regulating steps are not linked the comparing and measuring steps. Additionally, forwarding a result to the production machine is a generic computer function MPEP 2106.05(b) and is also no more than well-understood, routine and conventional activity (See MPEP 2106.05(d)(ii); Example 1; receiving or transmitting data over a network is well-understood, routine and conventional functionality). Additionally, the claim recites a coordinate measuring machine and capture device at a high level of generality.  The use of a coordinate measuring machine and capture device to perform the steps of the method amount to no more than mere instructions to apply the exception using a generic computer device (the capture device).  Examiner notes that there are no details provided about the capture device that preclude an interpretation that the capture device is a generic capture device.
Consequently, the claim is not patent eligible.

Claim 12 includes additional limitations including the use of hardware devices (capture device, information capture device being an electrical reader, processor to control the information capture device, a communication interface, a measurement device, a movement device and a coupling device). However, each of the processor, capture device, information capture device, communication interface, measurement device, movement device and coupling device are recited at a high level of generality (i.e., as generic components performing generic functions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Additionally, the claim recites a coordinate measuring machine at a high level of generality.  The use of a coordinate measuring machine to perform the steps of the method amount to no more than mere instructions to apply the exception using a generic computer device (the capture device).  Examiner notes that there are no details provided about the capture device that preclude an interpretation that the capture device is a generic capture device.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The 
Dependent claim 13, merely recites that the measurement is a coordinate measurement. Such a measurement may be performed mentally. The claim is not integrated into a practical application and does not include additional elements that amount to significantly more than the abstract idea for the same reasons as disclosed above in claim 12. 
Dependent claim 14 recites a light projection device to project an image. The additional element of using a light projection device to project an image does not integrate the abstract idea into a practical application and does not amount to significantly more than the abstract idea. The introduction of a light protection device is disclosed at a high-level of generality (i.e., as generic components performing generic functions) such that it use of a generic computer component. The act of projecting an image using a light projection device appears unrelated to the concept of measuring and comparing workpieces and workpiece arrangements and instead appears to be merely extra solution activity. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements do not impose any meaningful limits on practicing the abstract idea. The claims are not patent eligible.
Dependent claim 15, further recites steps of comparing identity information, identifying workpieces based on the comparison and determining a measurement procedure. The steps may all be performed mentally and form part of the abstract idea.
receiving or transmitting data over a network is well-understood, routine and conventional functionality). Consequently, the claim is not patent eligible. 
Dependent claim 16 includes the step of measuring the workpiece, under its broadest reasonable interpretation, the act of measuring a workpiece can be performed by a human either mentally or with pen and paper and thus forms part of the abstract concept. The claim is not integrated into a practical application and does not include additional elements that amount to significantly more than the abstract idea for the same reasons as disclosed above in claim 12. 
Dependent claims 17 and 18 include the step of comparing measurement data from the measurement of the workpiece with target data. The step of comparing data under its broadest reasonable interpretation, the act of measuring a workpiece can be performed by a human either mentally or with pen and paper and thus forms part of the abstract concept. The claims also recites forwarding a result of the comparing to a production machine. The additional limitation do not integrate the abstract idea into a practical application nor do they amount to significantly more than the abstract idea. Transmitting data to a production machine is a generic computer receiving or transmitting data over a network is well understood, routine and conventional functionality). Consequently, the claim is not patent eligible. 
Dependent claims 19 and 20 further recite the measurement device comprises the capture device or the computer program. The further descriptions of the measurement device do not impose any meaningful restrictions on the judicial exception and are not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. 
Consequently, the pending claims are not patent eligible.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 2, 4, 5, 8, 12, 13, 15, 16, 19, 20 and  22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang, et al. (US Patent Publication 2006/0122727 A1) in view of Farzan (US Patent 5,198,990).
The teachings of Chang and Farzan from the previous Office action are hereby incorporated by reference to the extent applicable to the amended claims.
Regarding claim 1, Chang teaches a method for measuring a workpiece by a coordinate measuring machine [0008; system for measuring a figure of a workpiece], the method comprising:
the measuring module includes a measuring information acquiring sub-module for acquiring information of the workpiece, which includes a serial number of the workpiece; a manual execution submodule for measuring multiple measuring points on the figure according to measurement demands, and for returning coordinates of the measuring points; a coordinate system maintenance submodule for constructing a new coordinate system, and for converting coordinates of measuring points into coordinates based on the new constructed coordinate system; a measuring result comparing sub-module for comparing the converted coordinates of the measuring points with theoretical coordinates and determining whether the converted coordinates exceed a tolerance range], and 
(ii) a second identification feature of the arrangement of the plurality of workpieces or of the workpiece batch [0009; for example a second identity information may be a serial number identifying a workpiece among a plurality of workpieces], wherein the second identification feature of the arrangement of the plurality of workpieces or of the workpiece batch is captured first and the first identification feature of the workpiece of the arrangement of the plurality of workpieces or of the workpiece of the workpiece batch is captured subsequent to the second identification feature [0021; the system first retrieves serial numbers of the under measurement workpiece];
capturing an identification feature of the arrangement of the plurality of workpieces or of the workpiece batch by the capture device [Claim 9; retrieving identifiable information related to a series of workpieces that he workpiece belongs to], and 
for example a first identity information may be the converted coordinates of measuring points], (iv) the workpiece batch, and (v) the arrangement of workpieces [0009; for example a second identity information may be a serial number identifying a workpiece among a plurality of workpieces],
b) comparing the item of identity information with the items of identity information stored in a database of (vi) a plurality of workpieces [0025; in step S310, the measuring result comparing submodule 20201 compares the converted coordinates with theoretical coordinates stored in the database 4 and determines whether the converted coordinates exceed over a tolerance range stored in the database 4, then returns compared results.] [0008; the first identity information may be converted coordinates of measuring points and the third identity information may be theoretical coordinates] [0009; the serial number is compared to a database to determine if the serial number already exists], and 
c) at least one of (ix) identifying the workpiece, the workpiece batch or the arrangement of the plurality of workpieces in the database, and (x) characterizing the workpiece, the workpiece bath or the arrangement of the plurality of workpieces from the comparison with the items of identity information stored in the database in step b), wherein the at least one workpiece from the arrangement or from the workpiece batch is identified subsequent to identifying the arrangement of the plurality of workpieces or the workpiece batch [0018; database 4 stores data produced in the process of measurement including serial number of the workpiece, coordinates of the measuring points, theoretical coordinates, tolerance range, program and compared results, etc.] [Claim 9; the workpiece(s) are identified];
database 4], the workpiece batch or the arrangement of the plurality of workpieces, or suggesting features or steps of the measurement procedure for the workpiece, the workpiece batch or the arrangement of the plurality of workpieces [0018; database 4 stores data produced in the process of measurement including serial number of the workpiece, coordinates of measuring points, theoretical coordinates, tolerance range, program and compared results, etc.]; and 
e) measuring the workpiece or the at least one workpiece from the arrangement of the plurality of workpieces or the at least one workpiece from the workpiece batch in accordance with the measurement procedure in the coordinate measuring machine, wherein the at least one workpiece from the arrangement or from the workpiece batch is measured [0021, 0025] [0004, Claim 9; one of the group of workpieces of a batch is verified for correctness and accuracy].
Chang may not explicitly teach that the serial number is indicative of a lot number (i.e., the serial number is identity information relating to a plurality of workpiece batches or a plurality of arrangements of the plurality of workpieces.
Farzan teaches another method for comparing features from workpieces to determine an appropriate measurement technique and further teaches:
an item of second identity information relating to the workpiece batch or the arrangement of workpieces [Column 9, line 9; LOT ID identifies a workpiece by a lot identifier].
wherein the identification feature of the at least one workpiece of the arrangement of the plurality of workpieces or of the workpiece batch is captured subsequent to the identification feature of the arrangement of the plurality of workpieces or of the workpiece batch [Column 9, line 9],
the operator places the workpiece to be measured in the apparatus and measures selected features and compares the measurements with a drawing],
the third and fourth identity information stemming from a database which stores the third and fourth identity information relating to the plurality of workpieces, the plurality of workpiece batches, and the plurality of arrangements of the plurality of workpieces [Column 7, lines 20-25; the measuring sequence is recorded and stored in a file]; 
d) determining a measurement procedure stored in the database for the workpiece, the workpiece batch or the arrangement of the plurality of workpieces, or suggesting features or steps of the measurement procedure for the workpiece, the workpiece batch or the arrangement of the plurality of workpieces [Column 7, lines 20-25; the measuring sequence is recorded and stored in a file]; and 
e) measuring the workpiece or the at least one workpiece from the arrangement of the plurality of workpieces or the at least one workpiece from the workpiece batch in accordance with the measurement procedure in the measurement device, wherein the at least one workpiece from the arrangement or from the workpiece batch is measured [Column 10, lines 44-50; the automated measurement and inspection methods creates files for particular workpieces (for a specialized measuring process) without manual programming].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application toc combine the teachings of Chang and Farzan.  Chang teaches a system for measuring workpieces by selecting am measurement process by comparing features of a workpiece with target features or predefined features stored in a database.  Farzan teaches 
Regarding claim 2, Chang in view of Farzan teaches the method of claim 1 and further teaches the capture devices captures the first and second identification features by at least one of: an electrical contact, optically, or wirelessly [Chang, 0023; the CCD converts the optical signal of the under measurement workpiece into the electronic signal and sends the electronic signal to the application server].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Chang and Farzan for the same reasons as disclosed above.
Regarding claim 12, Chang teaches:
A capture device for capturing and writing an identification feature of a workpiece to be measured by a coordinate measuring machine and an arrangement of a plurality of workpieces, the capture device comprising:
an information capture device configured to capture (i) a first identification feature of the workpiece which is the workpiece of the arrangement of the plurality of workpieces [0008; the measuring module includes a measuring information acquiring sub-module for acquiring information of the workpiece, which includes a serial number of the workpiece; a manual execution submodule for measuring multiple measuring points on the figure according to measurement demands, and for returning coordinates of the measuring points; a coordinate system maintenance submodule for constructing a new coordinate system, and for converting coordinates of measuring points into coordinates based on the new constructed coordinate system; a measuring result comparing sub-module for comparing the converted coordinates of the measuring points with theoretical coordinates and determining whether the converted coordinates exceed a tolerance range], and 
(ii) a second identification feature of the arrangement of the plurality of workpieces [0009; for example a second identity information may be a serial number identifying a workpiece among a plurality of workpieces], wherein the second identification feature of the arrangement of the plurality of workpieces is captured first and the first identification feature of the workpiece of the arrangement of the plurality of workpieces is captured subsequent to the second identification feature [0021; the system first retrieves serial numbers of the under measurement workpiece];
a processor configured to:
control the information capture device [0016, Fig 1; PC to control capture process], and
determine an item of identity of (iii) the workpiece, and (iv) the arrangement of the plurality of workpieces, wherein the second identification feature of the arrangement of the plurality of workpieces is captured first, and the first identification feature of the workpiece of the arrangement of the plurality of workpieces is determined subsequent to the second identification feature,
a communication interface configured to connect the capture device to the coordinate measuring machine [0017; the application server communicates with the client computer and the machine via network 6.  The network may be any type of communications link];
the machine includes a charge coupled device for converting an optical signal into an electronic signal];
the coordinate measuring machine including a movement device; a coupling device configured to couple the capture device to the movement device of the coordinate measuring machine, wherein the coupling device is the coupling device which is also present in a measurement system for measurement by the coordinate measuring machine [Fig 1, 0016; the machine 5 includes a CCD (Charge coupled device) 50 for converting an optical signal into an electronic signal, a lens 51 for shooting an under measurement workpiece; a work plane for placing an under measurement workpiece, a lamp for providing different kinds of light to help the lens shoot the under measurement workpiece from different angles, such a ring light, outline light and coaxial light, etc., a motor for activating the machine, a handle for controlling motion directions of the lens]; and 
a light projection device configured to project at least one of an image and a pose of the workpiece onto a measurement table of the coordinate measuring machine [Fig 1, 0016].
Farzan teaches another method for comparing features from workpieces to determine an appropriate measurement technique and further teaches:
an item of second identity information relating to the workpiece batch or the arrangement of workpieces [Column 9, line 9; LOT ID identifies a workpiece by a lot identifier].
wherein the identification feature of the at least one workpiece of the arrangement of the plurality of workpieces or of the workpiece batch is captured subsequent to the identification 
comparing the second identify information with fourth identity information relating to a plurality of workpiece batches or a plurality of arrangements of the plurality of workpieces [Column 9, lines 45-50; the operator places the workpiece to be measured in the apparatus and measures selected features and compares the measurements with a drawing].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Chang and Farzan for the same reasons as disclosed above.
Regarding claim 15, Chang teaches a computer program including program including code to control or carry out, when executed by the coordinate measuring machine, a computer, or a capture device as claimed in claim 12 [0017; measuring and comparing process may be practiced as a program], the steps of: 
a) comparing item of identity information with the items of identity information stored in a database of the plurality of workpieces, a plurality of workpiece batches or a plurality of arrangements of the plurality of workpieces [0008; the measuring module includes: a measuring information acquiring sub-module for acquiring info motion of the workpiece, which includes a serial number of the workpiece; a manual execution submodule for measuring multiple measuring points on the figure according to measurement demands, and fort returning coordinates of the measuring points: a coordinate system maintenance sub-module for constructing a new coordinate system, and for converting coordinates of measuring points into coordinates based on the new constructed coordinate system; a measuring result comparing sub-module for comparing the converted coordinates of the measuring points with theoretical coordinates and determining whether the converted coordinates exceed a tolerance range], [Claim 9; retrieving identifiable information related to a series of workpieces that the workpiece belongs to] [0025; In step S310, the measuring result comparing sub-module 2023 compares the converted coordinates with theoretical coordinates stored in the database 4 and determines whether the converted coordinates exceed over a tolerance range stored in the database 4, then returns compared results. ] [0008; the first identity information may be converted coordinates of measuring points and the third identify information may be theoretical coordinates]: 
b) identifying the workpiece from the arrangement of the plurality of workpieces or from a workpiece batch from a comparison with the items of identity information stored in the database in step a) and in interaction with the database, wherein the workpiece from the arrangement or from the workpiece batch is identified subsequent to identifying the arrangement of the plurality of workpieces or the workpiece batch; 
c) determining a measurement procedure stored in the database for the workpiece, the arrangement of the plurality of workpieces or the workpiece batch, or suggesting features or steps of the measurement procedure for the workpiece, the arrangement of the plurality of workpieces or the workpiece batch [0018; database 4 stores data produced in the process of measurement including serial number of the workpiece, coordinates of measuring points. theoretical coordinates, tolerance range, program and compared results, etc.] [Claim 9; the workpiece(s) are identified] [0018; database 4 stores data produced in the process of measurement including serial number of the workpiece, coordinates of measuring points, theoretical coordinates, tolerance range, program and compared results, etc.]. 
d) transmitting the measurement procedure to the coordinate measuring machine for measuring the at least one workpiece from the arrangement of the plurality of workpieces or one of the group of workpieces of a batch is verified for correctness and accuracy]. 
Chang may not explicitly teach that the serial number is indicative of a lot number (i.e., that the serial number is identity information relating to a plurality of workpiece batches or a plurality of arrangements of the plurality of workpieces. 
Farzan teaches another method for comparing features from workpieces to determine an appropriate measurement technique and further teaches: an item of second identity -information relating to the workpiece batch or the arrangement of the plurality of workpieces [Column 9, line 9; LOT ID identifies a workpiece by a lot identifier], wherein the identification feature of the art least one workpiece of the arrangement of the plurality of workpieces or of the workpiece batch is captured subsequent to the identification feature of the arrangement of the plurality of -workpieces or of the workpiece batch [Column 9, line 9]; comparing the second identity information with fourth identity information relating to a plurality of workpiece batches or a plurality of arrangements of the plurality of workpieces [Column 9, lines 45-50; the operator places the workpiece to be measured in the apparatus and. measures selected features and compares the measurements with a drawing], the third and fourth identity information stemming from a database which stores the third and fourth identity information relating to the plurality of workpieces, the plurality of workpiece batches, and the plurality of arrangements of the plurality of workpieces [Column 7, lines 20-25; the measuring sequence is recorded and stored in a file]; 
d) determining a measurement procedure stored in the database for the workpiece the workpiece batch or the arrangement of the plurality of workpieces, or suggesting features or steps of the measurement procedure for the workpiece, the workpiece batch or the arrangement  the measuring sequence is recorded and stored in a file]; 
d) transmitting the measurement procedure to the coordinate measuring machine for measuring the at least one workpiece from the arrangement of the plurality of workpieces or from the workpiece batch in accordance with the measurement procedure in the measurement device [Column 10, lines 44-50; the automated measurement and inspection methods creates files for particular workpieces (for a specialized measuring process) without manual programming].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Chang and Farzan for the same reasons as disclosed above.
Regarding claim 22, Chang in view of Farzan teaches the method of claim 9, and further teaches comprising at least one of:
generating and mounting a workpiece-specific identification feature on the workpiece from the workpiece batch [0008; a coordinate system maintenance submodule for constructing a new coordinate system, and for converting coordinates of measuring points into coordinates based on the new constructed coordinate system (i.e., generating new data or features from the measuring points)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Chang and Farzan for the same reasons as disclosed above.


It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Chang and Farzan for the same reasons as disclosed above.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang, et al. (US Patent Publication 2006/0122727 A1) in view of Farzan (US Patent 5,198,990) and further in view of Kurahashi, et al. (US Patent Publication 2015/01353729 A1).
The rejections of claim 6 and 7 as being obvious in view of Chang, Farzan and Kurahashi from the previous Office action are maintained.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Chang and Farzan with Kurahashi. Chang teaches a system for measuring workpieces by selecting a measurement process by comparing features of a workpiece with target features or predefined features stored in a database. Farzan teaches another method for comparing features from workpieces to determine an appropriate measurement technique and further teaches using a Lot ID of a workpiece to further identify of characteristics of the workpiece to determine the best measurement technique. One of ordinary skill in the art would have motivation to use the Lot ID of the workpiece to be measured as a characteristic to help identify the best measurement technique because workpieces from the same lot are likely to have the same characteristics and would be best to be measured by the same technique. Chang and Farzan collectively teach selecting measuring techniques for workpieces by comparing similar features of workpieces and saved data. Kurahashi teaches .

Claims 9, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang, et al. (US Patent Publication 2006/0122727 A1) in view of Farzan (US Patent 5,198,990) and further in view of Lacy (US Patent Publication 2010/0299945 A1).
The teachings of Chang, Farzan and Lacy disclosed in the previous Office action are hereby incorporated by reference to the extent applicable to the amended claims.
Regarding claim 9, Chang teaches a method for at least one of controlling and regulating a production of the workpiece, the method comprising: 
i) producing a workpiece or a workpiece batch with a. production machine [0008; measuring a figure of a produced workpiece];
ii) measuring the workpiece or measuring the workpiece from the workpiece batch by a coordinate measuring machine wherein at least one of the coordinate measuring machine, a. controller of the coordinate measuring machine and a measurement computer of the coordinate measuring machine are connected to the production machine via. a data transmission connection or a network [0008; measured coordinates]; 
iii) comparing measurement data from the measuring of the workpiece or of the workpiece from the workpiece batch with target data for the first workpiece or the target data for the workpiece from tire workpiece batch stored in the database [0008; the measuring module includes: a measuring information acquiring sub-module for acquiring information of the workpiece, which includes a serial number of the workpiece; a manual execution submodule for measuring multiple measuring points on the figure according to measurement demands, and for returning coordinates of the measuring points: a coordinate system maintenance sub-module for constructing a new coordinate system, and for converting coordinates of measuring points into coordinates based on the new constructed coordinate system; a measuring result comparing submodule for comparing the converted coordinates of the measuring points with theoretical coordinates and determining whether the converted, coordinates exceed a tolerance range].
Chang further teaches:
Wherein the measuring of the workpiece or of the workpiece from the workpiece batch by the coordinate measuring machine comprises:
a) capturing a first identification feature of the workpiece and a second identification feature of the workpiece batch with a capture device [0008; the measuring module includes a measuring information acquiring sub-module for acquiring information of the workpiece, which includes a serial number of the workpiece; a manual execution submodule for measuring multiple measuring points on the figure according to measurement demands, and for returning coordinates of the measuring points; a coordinate system maintenance submodule for constructing a new coordinate system, and for converting coordinates of measuring points into coordinates based on the new constructed coordinate system; a measuring result comparing sub-module for comparing the converted coordinates of the measuring points with theoretical coordinates and determining whether the converted coordinates exceed a tolerance range] [0009; for example a second identity information may be a serial number identifying a workpiece among a plurality of workpieces], 
the system first retrieves serial numbers of the under measurement workpiece], and 
determining an item of identity information of the workpiece or of the workpiece batch [0008; for example a first identity information may be the converted coordinates of measuring points];
b) comparing the item of identity information with the items of identity information stored in a database of a plurality of workpieces or workpiece batches [0025; in step S310, the measuring result comparing submodule 20201 compares the converted coordinates with theoretical coordinates stored in the database 4 and determines whether the converted coordinates exceed over a tolerance range stored in the database 4, then returns compared results.] [0008; the first identity information may be converted coordinates of measuring points and the third identity information may be theoretical coordinates] [0009; the serial number is compared to a database to determine if the serial number already exists], and 
c) identifying the first workpiece, the workpiece batch or the arrangement of the plurality of workpieces in the database, and characterizing the workpiece, the workpiece bath or the arrangement of the plurality of workpieces from the comparison with the items of identity information stored in the database in step b) [0018; database 4 stores data produced in the process of measurement including serial number of the workpiece, coordinates of the measuring points, theoretical coordinates, tolerance range, program and compared results, etc.] [Claim 9; the workpiece(s) are identified];
database 4], or suggesting features or steps of the measurement procedure for the workpiece, the workpiece batch or the arrangement of the plurality of workpieces [0018; database 4 stores data produced in the process of measurement including serial number of the workpiece, coordinates of measuring points, theoretical coordinates, tolerance range, program and compared results, etc.]; and 
e) measuring the workpiece or the at least one workpiece from the arrangement of the plurality of workpieces or the at least one workpiece from the workpiece batch in accordance with the measurement procedure in the coordinate measuring machine, wherein the at least one workpiece from the arrangement or from the workpiece batch is measured [0021, 0025] [0004, Claim 9; one of the group of workpieces of a batch is verified for correctness and accuracy].
Farzan teaches another method for comparing features from workpieces to determine an appropriate measurement technique and further teaches:
an item of second identity information relating to the workpiece batch or the arrangement of workpieces [Column 9, line 9; LOT ID identifies a workpiece by a lot identifier].
wherein the identification feature of the at least one workpiece of the arrangement of the plurality of workpieces or of the workpiece batch is captured subsequent to the identification feature of the arrangement of the plurality of workpieces or of the workpiece batch [Column 9, line 9],
comparing the second identify information with fourth identity information relating to a plurality of workpiece batches or a plurality of arrangements of the plurality of workpieces [Column 9, lines 45-50; the operator places the workpiece to be measured in the apparatus and measures selected features and compares the measurements with a drawing],
the measuring sequence is recorded and stored in a file]; and 
e) measuring the workpiece or the at least one workpiece from the arrangement of the plurality of workpieces or the at least one workpiece from the workpiece batch in accordance with the measurement procedure in the measurement device, wherein the at least one workpiece from the arrangement or from the workpiece batch is measured [Column 10, lines 44-50; the automated measurement and inspection methods creates files for particular workpieces (for a specialized measuring process) without manual programming].
Chang and Farzan may not explicitly teach: iv) forwarding a result from the comparing of the measurement data to the production machine via the data transmission connection; and v) at least one of controlling and regulating a production of at least one further workpiece in the production machine. 
However. Lacy teaches another method for measuring and controlling the production of workpieces and further teaches: iv) forwarding a result from the comparing of the measurement data to the production machine via the data transmission connection [0024; transmitting the position information to the computer]; and 
v) at least one of controlling and regulating a production of at least one further workpiece in the production machine [0026; control of variances in the production of workpieces]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Chang and Farzan with Lacy. Chang 
The rejections of claims 17 and 18 as being obvious in view of the teachings of Chang, Farzan and Lacy as disclosed above and in the previous Office action are maintained.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Chang and Farzan with Lacy for the same reasons as disclosed above.



Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang, et al. (US Patent Publication 2006/0122727 A1) in view of Farzan (US Patent 5,198,990) and further in view of Tait, et al. (US Patent Publication 2013/0331986 A1).
Regarding claim 21, Chang in view of Farzan teaches the method of claim 1, but may not explicitly teach wherein: the capture device includes a coupling device,  the method further comprises: providing a robotic arm; coupling the capture device to the robotic arm; moving the capture device by the robotic arm into a position for capturing the first and second identification features. 
However, Tait teaches:
the capture device includes a coupling device [Figs 1, 3, 0047; probe 407 captures data and is controlled by arm], 
the method further comprises:
providing a robotic arm [Figs 1 and 3];
coupling the capture device to the robotic arm [Figs 1 and 3];
moving the capture device by the robotic arm into a position for capturing the first and second identification features [Figs 1 and 3, 0047].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Chang and Farzan with Kurahashi. Chang teaches a system for measuring workpieces by selecting a measurement process by comparing features of a workpiece with target features or predefined features stored in a database. Farzan teaches another method for comparing features from workpieces to determine an appropriate measurement technique and further teaches using a Lot ID of a workpiece to further identify of characteristics of the workpiece to determine the best measurement technique. .

Response to Arguments
Applicant's arguments filed 1 June 2021 have been fully considered but they are not persuasive. 
Regarding the rejection under 35 U.S.C. 101, Applicant contends that the judicial exception is integrated into a practical application (to measure a workpiece by a coordinate measuring machine).  Applicant further argues that the coordinate measuring machine is not a generic component, but a particular machine.  The Examiner respectfully disagrees.  When recited at a high level of generality, the coordinate measuring machine is a generic component widely used for measuring components.  The recited coordinate measuring machine does not appear to have any unique configuration or functionality to be considered a particular machine.  Rather, the recited coordinate measuring machine merely provides for instructions to perform the 
Regarding the rejection under 35 U.S.C. 103, Applicant argues that (1) Chang does not teach capturing the information of the workpiece subsequent to capturing the series of workpieces of information about the series of workpieces, (2) a person of ordinary skill in the art would not have concluded that the information of the workpiece in Chang is capture subsequent to the series of workpieces simply because Chang describes a measuring module, (3) Farzan does not teach capturing the lot identifier.  The Examiner respectfully disagrees.
Regarding arguments (1) and (2), Chang teaches to capture a first identification feature of a workpiece [0008; the measuring module includes a measuring information acquiring sub-module for acquiring information of the workpiece], and a second identification feature of the arrangement of the plurality of workpieces [0009; for example a second identity information may be a serial number identifying a workpiece among a plurality of workpieces].  Examiner notes that the claim does not restrict what the features correspond to and so may be any data related to the workpiece (for the first identification feature)  and any data related to the plurality of workpieces (for the second identification feature).  Is demonstrated in the reference, the first identification feature may be any of a variety of data about the workpiece, such as measured coordinates from the workpiece [0008].  The second identification feature as pointed out in the previous Office action may be an identifier of particular workpieces (a serial number) in the plurality of workpieces [0009].  Furthermore, Chang teaches wherein the second identification feature of the arrangement of the plurality of workpieces is captured first and the first identification feature of the workpiece of the arrangement of the plurality of workpieces is captured subsequent to the second identification feature [0021; the system first retrieves serial numbers (the second identification feature) of the under measurement workpiece].  A person of ordinary skill in the art would understand that the second identification feature is captured before the first identification feature because Chang points out that the system first retrieves a serial number of a workpiece (second identification feature) before performing measurements and obtaining coordinates (first identification feature) [0021].
Regarding argument (3), Examiner maintains that Farzan teaches capturing a lot identifier.  Farzan teaches identifying the lot by a lot identifier [Column 9, line 9].  The claim generally recites “capturing” the lot identifier.  Without more specific restrictions on “capturing”, the Examiner maintains that any act of obtaining a lot identifier amounts to capturing the lot identifier.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Eaton (US Patent 7,587,834 B2) teaches another system for controlling a robotic arm coupled to a capture device to capture data related to a workpiece using a coordinate measuring machine [Abstract].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A CASSITY whose telephone number is (571)270-3150.  The examiner can normally be reached on M-F: 7:30-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


ROBERT A. CASSITY
Primary Examiner
Art Unit 2115



/ROBERT A CASSITY/            Primary Examiner, Art Unit 2115                                                                                                                                                                                            	3 August 2021